DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11431533. Although the claims at issue are not identical, they are not patentably distinct from each other because of the explanation provided below.
Table of comparison of the claims of the instant application and the patent.
Instant application
Patent #11431533
        1. An apparatus for communication comprising: a memory; and a processor coupled to the memory, the processor and the memory configured to: 
        select a set of modulation and coding scheme (MCS) values from a plurality of sets of MCS values; 
        send an indication of the selected set of MCS values to another apparatus; and 
        communicate with the other apparatus, wherein the communication uses the selected set of MCS values.
        1. A first user equipment for communication comprising: a memory; and a processor coupled to the memory, the processor and the memory configured to: 
    receive a plurality of modulation and coding scheme (MCS) tables for sidelink communication, the plurality of MCS tables for sidelink communication comprising a first MCS table that supports up to a first modulation order and a second MCS table that supports up to a second modulation order that is different from the first modulation order; 
        select an MCS table for a physical sidelink shared channel (PSSCH) from the plurality of MCS tables for sidelink communication; 
        send, to a second user equipment via a sidelink control channel, an indication of the MCS table for the PSSCH selected by the first user equipment from the plurality of MCS tables for sidelink communication; and 
        receive data from the second user equipment via the PSSCH using the MCS table for the PSSCH selected by the first user equipment.


	The table illustrates that the claim in the instant application has a broader scope with respect to the patented application. The patented application is specifically meant for sidelink communication while the claim in the instant application is generic and may be applicable to other different scenarios.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0312071 Al), hereinafter "Chen".
Chen teaches ‘an apparatus for communication’ (Chen: Fig. 13, 1305) comprising: a memory
(Fig.13, 1320) and a processor (Fig.13, 1310) coupled to the memory (see [0132]), the processor and the memory
configured to:
‘select a set of modulation and coding scheme (MCS) values from a plurality of sets of MCS values’ (Chen: [0123], "The MCS indication module 1115-a may manage indicating an MCS table, from
among a plurality of MCS tables, for uplink transmissions and may comprise an uplink MCS determination module 1210");
‘send an indication of the selected set of MCS values to another apparatus’ (Chen: [0125], The
MCS indication configuration module 1220 may be configured to send the DCI configured to convey
the reference to the MCS table. The MCS table reference may point to one of the MCS tables to be
utilized for uplink transmissions."); and
‘communicate with the other apparatus, wherein the communication uses the selected set of MCS values’ (Chen: [0055], lines 1-2, "eNB 105 selects between various MCSs to use for a transmission
to a UE 115"; [0066], lines 1-4, "UE 115-a include means for receiving a reference to an MCS table to
be used for uplink, transmissions and sending the uplink transmissions modulated and coded based
on the selected MCS table.").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) US 10,644,848 B2 teaches operation methods of communication node supporting direct communications in network. The communication involves transmission of MCS parameters;
b) EP2787670A1 teaches adaptive modulation and coding scheme selection and signaling in a communication system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462